      Case 1:19-cv-09236-KPF Document 130 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  In re Tether and Bitfinex Crypto Asset                     No. 1:19-cv-09236-KPF
  Litigation

                                               ORDER

        WHEREAS, Plaintiffs filed their Consolidated Amended Complaint on June 5,

2020;

        WHEREAS, the Consolidated Amended Complaint added two new Defendants,

Poloniex, LLC and Bittrex, LLC, both of whom were served with the Amended Complaint

on June 15, 2020;

        WHEREAS, the Court previously entered a Scheduling Order on March 5, 2020

(ECF No. 99) requiring that any Motions to Dismiss be filed 60 days after the filing of the

Consolidated Amended Complaint; and

        WHEREAS, given the addition of two new Defendants, the Parties agree that the

time for filing Motions to Dismiss or otherwise responding to the Consolidated Amended

Complaint should be extended to provide the new Defendants sufficient time to prepare

their filings;

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

among the parties, and SO ORDERED by the Court, that:

        1.       The current deadline of July 6, 2020, for Defendants Poloniex Inc. and

Bittrex Inc. to answer or otherwise respond to the Consolidated Amended Complaint is

extended as set forth herein.

        2.       Any pre-motion letter for an initial response to the Consolidated Amended

Complaint required by Rule 4.A of the Court’s Individual Rules of Practice shall be filed

on or before August 7, 2020, and any responsive correspondence from Plaintiffs shall be

filed within three business days thereafter.
              Case 1:19-cv-09236-KPF Document 130 Filed 07/07/20 Page 2 of 2



                3.      All motions or other responses to the Consolidated Amended Complaint

         shall be filed on or before September 3, 2020, or by such other date as ordered by the Court

         after consideration of Defendants’ pre-motion letters.

                4.      Plaintiffs will file any opposition papers to any motion on or before

         November 5, 2020; and

                5.      Defendants will file any reply papers on or before December 3, 2020.

                SO ORDERED

                                              By:
Dated:        July 7, 2020                            Honorable Katherine Polk Failla, U.S.D.J.
              New York, New York




                                                      2
